DETAILED ACTION
Notice to Applicant
This action is in reply to the  filed on 11/26/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 31, 34, 35, 37-41, 44 and 47 have been amended.
Claim 48 has been cancelled.
Claim 51 is new.
Claim 31-47 and 49-51  currently pending and have been examined.

Response to Amendments
The Applicant’s amendments, and cancellation, of the claims as currently submitted have been noted by the Examiner.  Said amendments, and cancellation(s), are not sufficient to overcome the rejections previously set forth under 35 U.S.C. §101.  As such, said rejection is herein maintained for reasons set forth below.
With the amendment of claims 31, 34, 35, 37-41, 44 and 47, and the cancellation of claims 51, applicant has successfully overcome the Examiner’s 35 USC 103 rejection and Examiner withdraws his 35 USC 103 rejection. Maitra et al., Taira and Alecu et al. do not teach “wherein the unstructured reported AE data comprises subject-specific AE data about the set of trial subjects, and wherein the unstructured reported AE data does not have a pre-defined data model or is not organized in a predefined manner” and “wherein applying the NLP filter, generating the initial set of reporting codes, and providing the initial set of reporting codes for review by the healthcare professional enhances accuracy in the safety case reporting by mitigating syntax-based mischaracterization of the Serial No. 16/360,061 2/16unstructured reported AE data and mitigating time spent in processing the unstructured reported AE data,” etc.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Mental Process/Human Interactions Organized
Applicant discloses (Applicant’s Specification, [0002]-[0008]) the need to identify and report adverse event in patients participating in clinical trials. So a need exists to organize these human interactions by collecting, analyzing and reporting testing data to enhance detection of drug, vaccine and medical device safety events using the steps of “applying natural language processing filters, generating sets of reporting codes, providing sets of reporting codes, creating safety case reports,” etc.  Applicant’s method collects, analyzes and reports testing data to enhance detection of drug, vaccine and medical device safety events and is therefore a mental process and a certain method of organizing the human activities described and disclosed by Applicant. 
Rejection
Claim(s) 31-47 and 49-51 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 31 and 41 is/are directed to the abstract idea of “collecting, analyzing and reporting testing data to enhance detection of drug, vaccine and medical device safety events,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0002]), etc., as explained in detail below, and therefore fall within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 31-47 and 49-51 recite an abstract idea.
Claim(s) 31 and 41 is/are directed to the abstract idea of “collecting, analyzing and reporting testing data to enhance detection of drug, vaccine and medical device safety events,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0002]), etc., as explained in detail below, and thus grouped as a certain method of organizing human interactions. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 31-47 and 49-51 recite an abstract idea.
Step 2A Prong 1 – The Judicial Exception 
The claim(s) recite(s) in part, method for performing the steps of “applying natural language processing filters, generating sets of reporting codes, providing sets of reporting codes, creating safety case reports,” etc., that is “collecting, analyzing and reporting testing data to enhance detection of drug, vaccine and medical device safety events,” etc. The limitation of “applying natural language processing filters, generating sets of reporting codes, providing sets of reporting codes, creating safety case reports,” etc. is a process, that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “executed by a computer/processor,” nothing in the claims elements preclude the steps from practically being performed in the mind. For example, but for the “executed by a computer/processor” language, the limitation of “applying natural language processing filters, generating sets of reporting codes, providing sets of reporting codes, creating safety case reports,” etc., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. Accordingly, claims 31-47 and 49-51 recite an abstract idea. 
The claim(s) recite(s) in part, method for performing the steps of “applying natural language processing filters, generating sets of reporting codes, providing sets of reporting codes, creating safety case reports,” etc., that is “collecting, analyzing and reporting testing data to enhance detection of drug, vaccine and medical device safety events,” etc. which is a method of managing personal behavior or relationships or interactions between people (social activities, teaching, following rules, instructions) and thus grouped as a certain method of organizing human interactions. Accordingly, claims 31-47 and 49-51 recite an abstract idea.
Step 2A Prong 2 – Integration of the Judicial Exception into a Practical Application
This judicial exception is not integrated into a practical application because the generically recited additional computer elements (i.e. computer systems, processing components, storage components, input/output components, communication pathways, interfaces (Applicant’s Specification [0038]-[0040]), etc.) to perform steps of “applying natural language processing filters, generating sets of reporting codes, providing sets of reporting codes, creating safety case reports,” etc. do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and this is nothing more than an attempt to generally link the product of nature to a particular technological environment. Accordingly, this additional element does not integrate the 
Step 2B – Search for an Inventive Concept/Significantly More
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. computer systems, processing components, storage components, input/output components, communication pathways, interfaces, etc.) only store and retrieve information and perform repetitive calculations, and these are well-understood, routine, conventional computer functions as recognized by the Symantec, TLI, and OIP Techs. court decisions listed in MPEP § 2106.05(d)(II) (Berkheimer- Court Decisions). These court decision indicate that more collection or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Accordingly, the claims are not patent eligible.
Individually and in Combination
The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements amount to no more than generic computer components that serve to merely link the abstract idea to a particular technological environment (i.e. computer systems, processing components, storage components, input/output components, communication pathways, interfaces, etc.). At paragraph(s) [0038]-[0040], Applicant’s specification describes conventional computer hardware for implementing the above described functions including “computer systems, processing components, storage components, input/output components, communication pathways, interfaces,” etc. to perform the functions of “applying natural language processing filters, generating sets of reporting codes, providing sets of reporting codes, creating safety case reports,” etc. The recited “computer systems, processing components, storage components, input/output components, communication pathways, interfaces,” etc. does/do not add meaningful limitations to the idea of beyond generally linking the system to a particular technological environment, that is, implementation via computers. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other 
Dependent Claims
Dependent claim(s) 32-40 and 42-51 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. 
Dependent claims 32-40 and 42-51 merely specify which information is used for various calculations, or provide further mental processes, but these do not change that the process can be performed in the mind.
Although dependent claims 32-40 and 42-51 add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. Dependent claims 32-40 and 42-50 merely describe physical structures to implement the abstract idea. These information and physical characteristics do not change the fundamental analogy to the abstract idea grouping of certain method of organizing human interactions, and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as independent claim(s) 31 and 41.

Response to Arguments
Applicant’s arguments filed 11/26/2021 with respect to claims 31-47 and 49-51 have been fully considered and they are partially persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 11/26/2021.
Applicant’s arguments filed on 11/26/2021 with respect to claims 31-47 and 49-51 have been fully considered but are moot in view of the new ground(s) of rejection.
Applicant argues that (A) Maitra et al., Taira and Alecu et al. do not render obvious the present invention because Maitra et al., Taira and Alecu et al. do not disclose “wherein the unstructured reported AE data comprises subject-specific AE data about the set of trial subjects, and wherein the unstructured reported AE data does not have a pre-defined data model or is not organized in a predefined manner” and “wherein applying the NLP filter, generating the initial set of reporting codes, and providing the initial set of reporting codes for review by the healthcare professional enhances accuracy in the safety case reporting by mitigating syntax-based mischaracterization of the Serial No. 16/360,061 2/16unstructured reported AE data and 
103 Responses
In response to Applicant’s argument (A), Applicant’s arguments with regard to the application of Maitra et al., Taira and Alecu et al. to the amended and new limitations have been found persuasive. Maitra et al., Taira and Alecu et al. do not teach “wherein the unstructured reported AE data comprises subject-specific AE data about the set of trial subjects, and wherein the unstructured reported AE data does not have a pre-defined data model or is not organized in a predefined manner” and “wherein applying the NLP filter, generating the initial set of reporting codes, and providing the initial set of reporting codes for review by the healthcare professional enhances accuracy in the safety case reporting by mitigating syntax-based mischaracterization of the Serial No. 16/360,061 2/16unstructured reported AE data and mitigating time spent in processing the unstructured reported AE data,” etc. Applicant has successfully overcome the Examiner’s 35 USC 103 rejection and Examiner withdraws his 35 USC 103 rejection.
101 Responses
As per Applicant’s argument (B), Applicant’s remarks with regard to the statutory nature of Applicant’s claimed invention are addressed above in the Office Action. 
Technical Solution
Applicant’s claims do not provide a technical solution to a problem rooted in computer technology. The mere application of generic computer components that are recited at a high degree of generality to an abstract idea does not amount to a technical solution to a problem rooted in computer technology.  Additionally, simply adding insignificant data gathering steps that are tied to another technical field does not amount to a technical solution to a problem rooted in computer technology. 
The claims are not directed to any technological solution other than computer data processing of healthcare data.  As described above, the claims are directed to an abstract idea such as “an idea of itself” in Alice related to mental processes and a certain method of organizing human interactions.  This abstract idea is only generally linked to a particular technological environment by reciting the generic computer components that are well known in the art as acknowledged by Applicant’s specification. Applicant’s argument is not persuasive.
US Patent 10,839,511 
The allowed claims in US Patent 10,839,511 recited limitations between the recited claims and the technical solution of reducing work area memory that is required to perform case searches. As currently written, the Examiner is unable to identify a nexus to a similar or equivalent technical solution. Applicant’s argument is not persuasive.

Conclusion
Applicant’s amendment necessitated the new ground(s) for rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set for in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension free pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a - 5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W. MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/C. P. C./
Examiner, Art Unit 3626

/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626